Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
 	The amendments and remarks filed on 02/16/2021 are acknowledged and have been fully considered.  Claims 1-4 and 6-18 are pending and are now under consideration.  Claims 1, 4, 6-8, 12-13, 16 and 18 have been amended. Claims 5 and 19 are cancelled.

Response to Amendment
	The previous rejections of claims 5 and 19 are moot in light of the cancellation of the claims in the amendments filed on 02/16/2021.
	The previous rejections of claims 1-4 and 6-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in light of the amendments to the claims filed on 02/16/2021.  Claims 1 and 16 have been amended to delete “cell-resembling surface of the substrate”.


Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  the term “fluorescence-superparamagnetic” is grammatically incorrect. It is suggested to amend to “fluorescent-superparamagnetic”.  Claims 1 and 16 also recite redundant phrases “by forming a cell culture surface” in lines 9-10 of claims 1 and 16, “on the cell culture surface of the cell culture substrate” in lines 15-16 of claim 1, “cellular treating” in lines 20-22 of claim 1.  It is suggested to amend the claims as suggested below on pages 5-7 to obviate the objections.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

s 1-4, 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the cell culture surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend to “a cell culture surface”. 
Claim 2 recites the limitation "the at least one cell analysis assays” in lines 2-3. There is insufficient antecedent basis for these limitations in the claims. 
Dependent claims 3-4 and 6-15 are rejected for the same reasons.
Claim 16 recites the limitation "the cell culture surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to amend to “a cell culture surface”.  Claim 16 also recites “the toxic cellular treating agent” in line 23. There is insufficient antecedent basis for this limitation in the claim.  It is suggested to delete the wherein clause in lines 23-25 (“wherein the toxic cellular treating agent comprises fluorescence-superparamagnetic iron oxide (SPIO) nanoparticles with an amount between 100 µM and 500 µM.”) because these limitations are recited earlier in the claim.
Claim 17 recites the limitation "the at least one cell analysis assays” in line 2. There is insufficient antecedent basis for these limitations in the claims. 
 Claim 18 recites the limitation "the test agent” in lines 2 and 3 and the limitation “the added test agent” in lines 4-5 and these limitations render claims 18 indefinite. It is 
Appropriate clarification is needed.

It is suggested that claim 1 and its dependent claims, claims 16-18 can be amended with limitations similar to the following to obviate the above claim objections and rejections under 35 U.S.C. 112 (b):
Claim 1. A method for cellular analysis of a plurality of biological cells, comprising:
providing a plurality of initial biological cells;
forming a mold by recording a cellular surface profile of a first portion of the initial biological cells onto a first substrate;
fabricating a cell culture substrate with a cell culture surface comprising a cellular topography pattern of the initial biological cells by replicating the cellular surface profile from the mold onto a second substrate;
forming a plurality of cultured cells by culturing a second portion of the initial biological cells on the cell culture surface of the cell culture substrate; 
subjecting the plurality of cultured cells to a cell cytotoxicity assay by adding a toxic agent onto the plurality of cultured cells; and
obtaining a response of the plurality of cultured cells to the cell cytotoxicity assay by: (1) measuring an amount of uptake of the toxic agent by the plurality of cultured cells; and/or (2) measuring a percent of viability of the plurality of cultured cells after adding the toxic agent,

Claim 2. The method of claim 1, further comprising:
	evaluating the response of the cultured cells to the cell cytotoxicity assay.
Claim 16. A method for cellular analysis of a plurality of biological cells treated by a test agent, comprising:
providing a plurality of initial biological cells;
forming a mold by recording a cellular surface profile of a first portion of the initial biological cells onto a first substrate;
fabricating a cell culture substrate with a cell culture surface comprising a cellular topography pattern of the initial biological cells by replicating the cellular surface profile from the mold onto a second substrate;
forming a plurality of cultured cells by culturing a second portion of the initial biological cells on the cell culture surface of the cell culture substrate; 
treating the plurality of cultured cells by adding the test agent comprising a fluorescent-superparamagnetic iron oxide (SPIO) nanoparticles at an amount between 100 µM and 500 µM onto the cultured cells; and
obtaining a response of the treated cells by: (1) measuring an amount of uptake of the test agent by the cultured cells; and/or (2) measuring a percent of viability of the plurality of the cultured cells after adding the test agent.
Claim 17.  The method of claim 16, further comprising evaluating the obtained response of the treated cells.
Claim 18. The method according to claim 16, wherein the treating the cultured cells further comprises maintaining the cell culture substrate including the cultured cells with the added fluorescent-SPIO nanoparticles in an incubator.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-4, 6-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinchian et al., (Cell-Imprinted Substrates Act as an Artificial Niche for Skin Regeneration, ACS Appl. Mater. Interfaces 2014, 6, 13280−13292; hereinafter M1; Of Record) and in view of Choi (Micropattern array with gradient size (μPAGS) plastic surfaces fabricated by PDMS (polydimethylsiloxane) mold-based hot embossing technique for investigation of cell–surface interaction, Biofabrication 4, 2012; Of Record), Loai (Concurrent dual contrast for cellular magnetic resonance imaging using gadolinium oxide and iron oxide nanoparticles, International Journal of Molecular Imaging, Volume 2012, Article ID 230942, 2012) and Lee (In vitro Toxicity Testing of Nanoparticles in 3D Cell Culture, Small, 2009, 5, No. 10, 1213–1221; Of Record).
Regarding claims 1 and 16, M1 teaches culturing stem cells on imprinted substrates (abstract).  M1 teaches obtaining adipose tissue samples from liposuction aspirates and isolating adipose derived stem cells (ADSCs) from the samples (sec. 2.1 on pg. 13281, reads on providing a plurality of initial biological cells).  M1 teaches seeding and culturing the ADSCs on cell-imprinted substrates (sec. 2.6) and evaluating morphology, cell growth and protein expression in the cultured stem cells (cell analysis assays, sec. 2.8).  M1 teaches the cell-imprinted substrates are fabricated by culturing keratinocyte cells and ADSCs on polystyrene well plates in DMEM medium, removing the medium, fixing the cells in 4% glutaraldehyde so that the cells retain shape during reads on forming a mold by recording a cellular surface profile of a first portion of the initial biological cells onto a first substrate).  M1 teaches peeling of the cured silicone mold, washing it (sec. 2.4 col. 2 pg. 13282) and placing it into six well plates and then seeding/culturing ADSCs on the stem-cell-imprinted substrate (substrates made from imprint of the stem cells) (sec 2.6, sec. 3.4 para. 1 last 6 lines, Fig. 4 D4,D5,S15,S16).  M1 teaches the ADSC fate was dictated by cell-imprinted patterns and considerable stem cell expansion was observed when ADSCs were cultured on stem-cell imprinted substrates (see sec. 3.4 para. 1).  M1 teaches seeding/culturing ADSCs directly on the cell-imprinted molds.  The cell-imprinted molds of M1 comprise a cellular topography pattern of the initial biological cells because the molds record the cellular surface profile of the initial biological cells.  
M1 does not teach replicating the cellular surface profile from the mold onto a second substrate to fabricate a cell culture substrate with a cell culture surface and culturing the ADSCs on the replicated cell culture surface.
Choi teaches fabricating polystyrene cell culture surfaces by PDMS mold-based hot embossing technique.  Choi teaches creating a replication master mold in PDMS (Fig. 1d) and transferring the surface pattern of the replication master onto a polystyrene surface (PS) by a hot embossing technique (sec. 2.2.2, Fig. 1f,g).  Choi teaches master molds are made on PDMS surfaces due to ease of fabrication process and that PDMS has limitations as a material for cell experiments, such as hydrophobic surface, high oxygen permeability etc., (pg. 2 col. 1 para. 2).  Choi teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of M1 and to replicate the master PDMS mold onto a second substrate (PS) to fabricate a cell culture substrate with a cell culture surface and seed/culture the ADSCs on the replicated PS substrate instead of using the cell-imprinted PDMS mold directly to seed/culture the ADSCs.  The artisan would be motivated to do so because Choi teaches culturing cells on PDMS surfaces has limitations (high oxygen permeability of the surface) and teaches a low cost replication technique to create micro-patterned biocompatible PS surfaces and teaches culturing ADSCs on the replicated surfaces.  Therefore, to obtain multiple ‘cell culture substrates with a cell culture surface” in the methods of M1, creating one master PDMS mold of the keratinocyte/stem-cell culture and replicating the master PDMS mold with the methods of Choi to create multiple biocompatible PS cell culture substrates with the same surface topology is a low cost alternative and the same cell surface topology can be duplicated. M1 teaches recording the surface profile of the stem cells to fabricate a cell-imprinted mold and Choi teaches replicating the master mold to transfer the surface pattern onto other substrates on which cells can be cultured.  Therefore, the combined teachings of M1 in view of Choi teaches fabricating a cell culture substrate with a cell culture surface comprising a cellular topography pattern of biological cells and culturing cells on the substrate as recited in claim 1.

M1 in view of Choi does not teach subjecting the plurality of cultured cells to a cell cytotoxicity assay by adding a toxic agent (or a test agent as recited in claim 16) comprising fluorescent-superparamagnetic iron oxide (SPIO) nanoparticles at an amount between 100 µM and 500 µM and measuring an amount of uptake of the toxic agent (test agent) by the cultured cells or a percent viability of the cultured cells after the addition of the toxic agent (test agent).
Loai teaches fluorescent-superparamagnetic iron oxide (SPIO) nanoparticles are used as contrast agents for cell imaging by MRI (see abstract, sec. 2.2 on page 2). Loai teaches performing cytotoxicity assays by adding the fluorescent-SPIO nanoparticles onto the cultured cells, incubating the cells, and performing celltiter-blue cell viability assays (sec. 2.5, Table 3).  Loai also teaches measuring cellular uptake of the SPIO nanoparticles (Table 1).  Loai teaches the amounts of the SPIO nanoparticles to be from 3.6 µM to 36 µM (see Table 1) and teaches a linear correlation between the SPIO concentration and the cellular uptake (see Table 1 legend – is teaching the amount of SPIO to be a result-effective variable).
Lee teaches in vitro toxicity testing of nanoparticles in 3D cell culture improves predictive power of in vitro nanoparticle toxicology because cytotoxicity in 2D cultures may not accurately reflect the actual toxicity of the nanoparticles and other nanostructures in the body (abstract).

Regarding the amount of the fluorescent-SPIO to be added at 100 µM – 500 µM in claims 1 and 16, Loai teaches adding the fluorescent-SPIO nanoparticles at 3.6 µM - 36 µM. However, Loai teaches the amount added is a result effective variable because it teaches the cellular uptake is linearly correlated to amount of SPIO added (see Table 1). It would have been obvious to one of ordinary skill in the art to discover optimum or workable ranges of the amount of fluorescent-SPIO added to the cell culture in the cytotoxicity assays of M1 in view of Choi, Loai and Lee through routine optimization. See MPEP 2144.05 II A. Therefore, the limitation that the fluorescent-SPIO are added in the amount of 100 µM – 500 µM to the cell culture is rendered obvious.
Regarding claims 2 and 17, Loai teaches performing cytotoxicity assays by adding the fluorescent-SPIO nanoparticles (the test agent) onto the cultured cells, incubating the cells, and performing celltiter-blue cell viability assays.  Loai teaches incubating the cell culture with the added SPIO for upto 7 days before obtaining measurements (sec. 2.5, Table 3).  Loai also teaches measuring cellular uptake of the SPIO nanoparticles (Table 1).  M1 also teaches obtaining/evaluating a response of the plurality of ADSCs cultured on the imprinted substrates to at least one cell analysis assay such as gene expression profiling assays (PCR) (measuring level of K10 gene Fig. 5B in M1) and immunohistochemistry staining assay (staining for cytokeratin, Fig. 5D in M1).  M1 in view of Choi, Loai and Lee is teaching obtaining and evaluating responses of the cells upon addition of nanoparticles to at least one cell analysis assay as recited in claims 2 and 17.
Regarding claim 3, M1 teaches the ADSCs are isolated from adipose tissue samples obtained from liposuction aspirates and needle biopsy.  The adipose tissues were digested and the cell suspension was centrifuged to obtain a cell pellet which were transferred to DMEM/Hams F12 medium and cultured in an incubator (sec. 2.1).
Regarding claim 4, since M1 teaches the silicone mold is poured on the keratinocytes, the mold would have the 3D topology of the keratinocyte cells, has the micro/nano-pattern of the keratinocytes (Fig. 1C).
Regarding claim 6, M1 teaches fabricating the cell-imprinted substrates to capture the surface profile of the cultured ADSCs by using PDMS.  M1 teaches the PDMS silicone resin and curing agent were mixed and heated for 30-35 min at 45°C. M1 teaches cooling the preheated elastomer solution to 37°C and pouring the cured 
Regarding claims 7-8, M1 teaches a mold casting procedure (an imprinting technique) to record the surface of the cultured keratinocytes/stem cells to record the micro/nano-pattern of the keratinocyte/stem cell surface (Fig. 1C, reads on recording the topography of the initial cultured biological cells).
Regarding claim 9, M1 teaches the mold is made with Poly(dimethylsiloxane) (PDMS) (sec. 2.4, Fig. 1C,S14).  Since PDMS is a species recited in claim 9, the features “a crosslinkable polymer with acrylates double bonds or epoxy bonds” would inherently be met, because they are the characteristics of PDMS.
Regarding claims 9-12, Choi teaches the replication technique to be hot embossing and teaches replicating the surface features of the PDMS mold onto polystyrene surfaces (the second substrate, sec. 2.2.2, Fig. 1).  Since polystyrene is a species recited in claim 11, the limitations “the second substrate comprises non-degradable polymers” in claim 10 is inherently met because this is an intrinsic property of the substrate material, polystyrene.
Regarding claim 18, Loai teaches performing cytotoxicity assays by adding the fluorescent-SPIO nanoparticles (the test agent) onto the cultured cells, incubating the cells, and performing celltiter-blue cell viability assays.  Loai teaches incubating the cell 
The combination of Mashinchian (M1), Choi, Loai and Lee renders claims 1-4, 6-12 and 16-18 obvious.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mashinchian (M1) in view of Choi, Loai and Lee as applied to claims 1-4, 6-12 and 16-18 above and further in view of Cha (Enhanced osteogenic fate and function of MC3T3-E1 cells on nanoengineered polystyrene surfaces with nanopillar and nanopore arrays, Biofabrication 5 (2013); Of Record).
Regarding claims 13-15, M1 teaches the PDMS mold is coated with a thin layer of gold (Au) layer with a dc-sputtering unit (Re. claim 14).  M1 teaches this gold layer enhances the conductivity of the polystyrene and facilitates SEM imaging (sec. 2.5 pg. 13282).  Choi teaches in conventional hot embossing technique, a metal mold is used because of its unchangeable surface property under large pressure and temperature (pg. 2 col. 2 lines 3-6).

Cha teaches fabricating 3D polystyrene cell culture surfaces using hot embossing. Cha teaches fabricating nickel nano-stamps with high mechanical strength and durability using nickel sulfamate electroforming process (Re. claim 15) and creating a 3D surface (sec. 2.2, Fig. 1c,d). Cha teaches replicating this 3D surface using a hot embossing process onto a polystyrene surface (sec. 2.3, Fig. 1d, Fig. 3b,c) and teaches culturing cells on the replicated 3D polystyrene surfaces (Fig. 4b,c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to further modify the replication technique of M1 in view of Choi, Loai and Lee and use the nickel nano-stamp technique as taught by Cha.  The artisan would be motivated to do so because Choi teaches metal stamps are used in conventional hot embossing techniques because the molds do not change the surface property under pressure and temperature. Since, the mold of M1 comprises the cellular topography pattern of the initial biological cells (see sec 2.4 of M1), when the nickel stamp is formed on the surface of the mold, it would also comprise a topography pattern of the initial biological cells (the surface pattern is transferred from the mold onto the nickel stamp). The nickel stamp is peeled off from the mold and the pattern is replicated onto the second substrate (see Cha Fig 1c,d). The instant specification teaches a similar procedure for replicating the surfaces using hot embossing techniques with nickel stamps (Ex. 3, par. [0080-0081]).
.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive.  In the amendments filed on 02/16/2021, claims 1 and 16 have been amended to recite new limitations “wherein the toxic cellular treating agent (or test agent in claim 16) comprises fluorescence-superparamagnetic iron oxide (SPIO) nanoparticles with an amount between 100 µM and 500 µM”.  Applicant arguments filed on 02/16/2021 pertain to these new limitations that the previously cited references M1, Choi, Lee and Cha do not teach these limitations (see pages 8-13).  These arguments are moot because the previous rejections have been withdrawn and new grounds of rejections addressing the new limitations were presented above.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the 


/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657